DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendment filed 11/24/2020 has been entered. Claims 3-6, 11, and 16-17 remain pending in this application. Applicant’s amendments and arguments have overcome the 112 rejections set forth in the final office action mailed 9/30/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US PGPub 2006/0278232) in view of Rosenberg et al. (US PGPub 2014/0330254), and further in view of Rinaldi (US PGPub 2006/0180151).
Regarding claim 3, Nichols teaches a tubing assembly for use with a patient interface device in delivering a flow of breathing gas to the airway of a user (see Fig. 1, tubing 10 providing air from oxygen supply 74 to the nasal cannula), the tubing assembly comprising: 
a manifold portion (Fig. 1, 108) adapted to be coupled to a conduit carrying the flow of breathing gas (see Fig. 2, manifold 108 connected to supply line 74)); and 
a number of tubular portions (Fig. 1, tubing 20a and 20b), each tubular portion extending from the manifold portion to a distal end which is structured to be coupled to the patient interface device (see Fig. 1, tubing extends from 108 to cannulas 36), each tubular portion being structured to communicate the flow of breathing gas from the manifold portion to the patient interface device (see paragraph 29), 
wherein each tubular portion comprises an adjustment element (Fig. 2, adjustment elements 24) that comprises one of a plurality of segments extending from the distal end of the tubular portion (see Fig. 3, flared segments 94 extending from tubing), each flared segment of similar size and shape (see fig. 3 and paragraph 33), each segment structured to engage a correspondingly shaped receiving portion formed in an opening of the patient interface device (see Fig. 2; see also paragraph 29, tubing end 28 can be integral with the patient interface 14, therefore the adjustment element is structured to engage with an opening in the patient 
Nichols does not teach wherein the plurality of segments is flared and is in series in a click-like fashion such that a desired one of the plurality of flared segments is selectively engaged with the receiving portion.
However, Rosenberger teaches a tubing connector for use in medical tubes (see paragraph 2) wherein the connector (see fig. 2b) has a plurality of flared segments (see Fig 3A; see paragraph 43; the ribs 18 can take on a flared shape as shown in fig. 3A) extending in series from a distal end of the tubular portion (see Fig. 3B and paragraph 43-44; the plurality of ribs extends from the tubing end and can be a series of ribs), each flared segment of similar size and shape (see Fig. 3B), each flared segment structured to engage a correspondingly shaped receiving portion of an opening in a click-like fashion (see paragraph 44).
Nichols teaches that the adjustment elements can be of any suitable structure and configuration that provides for a change of length of the tubing (see paragraph 33). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the plurality of segments of Nichols to be flared and to be a series of segments, as taught by Rosenberger, for the purpose of enhancing the friction force to keep the connection in place (see paragraph 44 of Rosenberg).
Nichols further does not teach wherein the manifold portion is structured to be disposed generally at the top of the user’s head.
However, Rinaldi teaches an analogous tubing assembly for use with a patient interface device in delivering a flow of breathing gas to the airway of a user (see Fig. 1 and abstract) comprising a manifold portion (fig. 1a, 25) structured to be disposed generally at the top of the user’s head (see Figs 1a and 1b). 
The structure of the manifolds of Nichols and Rinaldi are both a retaining member for holding the tubing assembly together and leading to the oxygen supply (see Fig. 2 of Nichols and Fig. 1b of Rinaldi). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the placement of the manifold of Nichols to be generally disposed at the top of the user’s head, as taught by Rinaldi, for the purpose of positioning the cannula away from the ears, increasing the user’s comfort (see Rinaldi paragraph 35).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US PGPub 2006/0278232) in view of Rosenberg et al. (US PGPub 2014/0330254), and further in view of Rinaldi (US PGPub 2006/0180151), as applied to claim 3 above, and further in view of Veliss et al. (US PGPub 2008/0060649).
Regarding claim 11, Nichols, further teaches a respiratory interface system for use in delivering a flow of breathing gas to an airway of a user (see abstract; see Fig. 1), the system comprising:
a tubing assembly (Fig. 1, assembly comprising tubing 20) of claim 3 coupled to the patient interface device (see above rejection of claim 3)
Nichols does not teach a patient interface device structured to sealingly engage the airway of the user. 
However, Veliss teaches an analogous air delivery system (abstract) wherein the patient interface device is structured to sealingly engage the airway of the user (see Fig. 1-5 and paragraph 200).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the patient interface of Rinaldi with the teachings of Veliss to provide a sealing interface for the purpose of preventing air from leaking out of the interface.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US PGPub 2006/0278232) in view of Rinaldi (US PGPub 2006/0180151), and further in view of Formica et al. (US PGPub 2011/0247619).
Regarding claim 5, Nichols teaches a tubing assembly for use with a patient interface device in delivering a flow of breathing gas to the airway of a user (see Fig. 1, tubing 10 providing air from oxygen supply 74 to the nasal cannula), the tubing assembly comprising: 
a manifold portion (Fig. 1, 108) adapted to be coupled to a conduit carrying the flow of breathing gas (see Fig. 2, manifold 108 connected to supply line 74)); and 
a number of tubular portions (Fig. 1, tubing 20a and 20b), each tubular portion extending from the manifold portion to a distal end which is structured to be coupled to the patient interface device (see Fig. 1, tubing extends from 108 to cannulas 36), each tubular portion being structured to communicate the flow of breathing gas from the manifold portion to the patient interface device (see paragraph 29), 
wherein each tubular portion comprises an adjustment element which provides for a characteristic of the tubular portion to be selectively varied (Fig. 2, adjustment elements 24)
Nichols does not teach a patient interface device structured to sealingly engage the airway of the user. 
However, Veliss teaches an analogous air delivery system (abstract) wherein the patient interface device is structured to sealingly engage the airway of the user (see Fig. 1-5 and paragraph 200).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the patient interface of Rinaldi with the teachings of Veliss to provide a sealing interface for the purpose of preventing air from leaking out of the interface.
Rinaldi further does not teach an adjustment portion disposed in a tubular portion, the adjustment portion comprising: a stretch portion formed as a portion of the tubular portion, the stretch portion being structured to elongate more readily than the tubular portion; and a support element disposed radially from and adjacent to the stretch portion.
However, Formica teaches an analogous tubing assembly (abstract) comprising an adjustment element (Fig. 1, corrugated section Z1) comprising an adjustment portion disposed in a tubular portion (Fig. 1, corrugations 55 disposed within tube 25), the adjustment portion comprising: a stretch portion formed as a portion of the tubular portion (see fig. 7, valleys 55), the stretch portion being structured to elongate more readily than the tubular portion (see paragraphs 71  and 74, corrugated sections flex more readily than the non-corrugated tube portions); and a support element disposed radially outward from and adjacent to the stretch portion (Fig. 7, ridges 50; see paragraph 71).
Nichols and Formica both aiming to solve the problem of tubing being pulled into undesirable positions due to patient movement. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the adjustment elements of Nichols with the teachings of Formica for the purpose of providing tubing that adapts to the curved regions of the patient’s face (see Formica paragraph 74).
Regarding claim 6, Nichols, as modified by Formica, further teaches wherein the support element comprises a generally helically shaped member (see paragraph 71, ridges can be of a spiral configuration). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US PGPub 2006/0278232) in view of Rinaldi (US PGPub 2006/0180151), and further in view of Formica et al. (US PGPub 2011/0247619) as applied to claim 5 above, and further in view of Veliss et al. (US PGPub 2008/0060649).
Regarding claim 17, Nichols, as modified, teaches all previous elements of the claim as stated above. Nichols further teaches a respiratory interface system for use in delivering a flow of breathing gas to an airway of a user (see abstract; see Fig. 1), the system comprising:
a tubing assembly (Fig. 1, assembly comprising tubing 15, 20, 35, and 40) of claim 5 coupled to the patient interface device (see above rejection of claim 5)
Nichols does not teach a patient interface device structured to sealingly engage the airway of the user. 
However, Nichols teaches an analogous air delivery system (abstract) wherein the patient interface device is structured to sealingly engage the airway of the user (see Fig. 1-5 and paragraph 200).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the patient interface of Rinaldi with the teachings of Veliss to provide a sealing interface for the purpose of preventing air from leaking out of the interface.
Allowable Subject Matter
Claims 4 and 16 allowed. 
Response to Arguments
Applicant’s arguments with respect to claims 3 and 5 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G./Examiner, Art Unit 3785         

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799